Citation Nr: 0413442	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-12 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to an effective date earlier than 
March 29, 1984, for a grant of entitlement to service 
connection for post-concussion organic personality syndrome, 
to include whether a rating decision in January 1973 involved 
clear and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1967 and from August 1969 to August 1972.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

An appellant and his or her representative will be granted a 
period of 90 days following the mailing of notice to them 
that an appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board during which they may submit additional evidence.  
38 C.F.R. § 20.1304(a) (2003).  In the veteran's case, the RO 
notified him on September 12, 2003, that his appeal had been 
certified to the Board and he then sent additional evidence 
to the Board which was received on November 12, 2003.  As the 
additional evidence was received within the permitted 90-day 
period, the Board will consider such evidence in deciding the 
veteran's appeal.  Such is duplicative and/or comprised of 
additional arguments from the veteran, however, such that 
remand for RO consideration is not warranted.


FINDINGS OF FACT

1.  A Board decision in November 1995 denied entitlement to 
an effective date earlier than March 29, 1984, for a grant of 
entitlement to service connection for post-concussion organic 
personality syndrome, to include whether a rating decision in 
January 1973 involved CUE; that decision was affirmed on 
appeal.

2.  Additional evidence received since November 1995 does not 
relate to an unestablished fact necessary to reopen the 
earlier effective date claim.




CONCLUSION OF LAW

Additional evidence received since November 1995 is not new 
and material, and the claim of entitlement to an effective 
date earlier than March 29, 1984, for a grant of entitlement 
to service connection for post-concussion organic personality 
syndrome is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Court also discussed four notice elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case the RO notified the veteran consistent with the 
VCAA in a June 2002 letter, prior to adjudication of his 
claim.  In that letter the RO generally advised the veteran 
of the types of evidence VA would attempt to obtain and also 
informed the veteran that he might submit additional 
information in support of his claim.  The veteran was then 
given contact information in the event he had questions or 
needed assistance with his claim.  In a statement of the case 
furnished in March 2003, the veteran was provided with notice 
of 38 C.F.R. § 3.400, pertaining to effective dates.  And, a 
supplemental statement of the case furnished in June 2003 
advised the veteran of 38 C.F.R. § 3.156, pertaining to new 
and material evidence.  The statement of the case and the 
supplemental statement of the case also clearly advised the 
veteran that the basis for the determination that he had not 
presented new and material evidence to reopen his claim for 
an earlier effective date for a grant of service connection 
for post-concussion organic personality syndrome was the 
absence of any evidence of earlier receipt of an initial 
claim of entitlement to service connection for that benefit.  
The veteran was, in essence, advised of the need to show VA 
receipt of a statement from the veteran that reasonably 
raised a claim of entitlement to service connection 
specifically for post-concussion organic personality syndrome 
prior to March 29, 1984.

The Board emphasizes that the veteran has not argued that he 
has additional evidence in the form of a documented claim for 
service connection for post-concussion organic personality 
syndrome shown to have been received by VA prior to March 29, 
1984.  Rather, he continues to argue that his initial 
benefits claim for heart disability, received in 1972, should 
have been broadly considered as including an intent to 
establish entitlement to service connection for post-
concussion organic personality syndrome, and, moreover, that 
the medical evidence of record shows that he had such 
disability even prior to 1984.  As discussed herein, these 
assertions were already considered in the prior Board denial 
and affirmed by the Court, and the veteran has been notified 
of the insufficiency of these types of arguments to now 
support his claim to reopen.  He has also been afforded the 
opportunity to respond with additional evidence and/or 
argument throughout this appeal, and as set out in the 
Introduction, above, the Board considers his most recent 
submission of duplicative evidence and arguments herein.  As 
such, VA has fulfilled its duty to notify the veteran 
consistent with the VCAA.

VA has also fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations with regard to the 
claim decided herein.  Again, the veteran has not identified 
any additionally available evidence that is pertinent to the 
materiality claim before the Board and that has not already 
been obtained.  In this case, based on a determination that 
the additional evidence submitted is not new and material, 
remand for additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As such, the Board finds that 
all evidence necessary for an equitable resolution of the 
claim on appeal decided herein has been obtained.

Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  See also 38 C.F.R. § 3.1(p) (2003) 
(Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit); 38 C.F.R. 
§ 3.160(c) (2003).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Applicable regulations provide that previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  38 C.F.R. § 3.105(a).

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the Board, the claim 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

A revised regulation pertaining to new and material evidence 
applies to claims filed on or after August 29, 2001 and thus 
applies to the veteran's claim filed after that date.  See 66 
Fed. Reg. 45,630 (August 29, 2001).  Such provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last  
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The first 
step is to determine whether new and material evidence has 
been received under 38 C.F.R. § 3.156(a).  In the event that 
new and material evidence has been received, the merits of the 
claim may be evaluated, after ensuring that the duty to assist 
has been met.

Factual Background and Analysis

In September 1972, the RO received the veteran's initial 
application for VA compensation benefits.  On that form the 
veteran identified that he was seeking benefits based on a 
heart murmur.  He identified no other disabilities.  In a 
rating decision dated in January 1973, the RO denied 
entitlement to service connection for functional systolic 
murmur; the RO did not adjudicate the veteran's entitlement 
to VA benefits based on any other disability.  Absent appeal, 
the January 1973 decision became final.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The next correspondence from the veteran is date stamped as 
having been received by the RO March 29, 1984, and includes 
the veteran's assertion of entitlement to VA benefits based 
on a post-concussion syndrome.  A review of the documents in 
the interim between January 1973 and March 29, 1984, reveals 
no statements or other items received from the veteran 
relevant to pursuit of a claim of entitlement to service 
connection for a post-concussion disability.  In a rating 
decision dated in November 1984, the RO granted entitlement 
to service connection for post-concussion organic personality 
syndrome, and for residuals of a right acromioclavicular 
dislocation and residual scars from lacerations of the head, 
all effective March 29, 1984.  The RO notified the veteran of 
that decision by letter dated in December 1984, and included 
notice to the veteran as to his appellate rights.  The 
veteran did not timely express disagreement with the 
effective date assigned to the grants of service connection 
and the November 1984 rating decision became final.  38 
U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1984).

The veteran first requested an earlier effective date for the 
grant of service connection for his post-concussion organic 
personality syndrome in 1992.  The Board notes that, insofar 
as the November 1984 rating was already final at that time, 
revision of the assigned effective date is warranted only 
based on a showing of CUE in the November 1984 decision that 
assigned the effective date in question.  Nevertheless, in 
February and May 1992 rating decisions, the RO reviewed the 
entire record and then denied entitlement to an earlier 
effective date based on the fact that VA did not receive an 
application for the benefit sought prior to March 29, 1984.  
The veteran then appealed that determination to the Board.

In its November 1995 decision, the Board found that a rating 
decision in January 1973, which denied the veteran's claim 
for service connection for a heart disorder and which did not 
adjudicate a claim for psychiatric disability, did not 
involve CUE.  The Board noted that the veteran's service 
medical records for his first period of service were not of 
record in January 1973.  The Board also noted the veteran's 
contention that he had had a post-concussion psychiatric 
disability since service.  However, the Board found that 
neither the evidence which was before the RO in January 1973 
nor the service medical records from the veteran's first 
period of service, which were received after January 1973, 
showed the veteran to have a psychiatric disability.  The 
Board found that the date of claim of entitlement to service 
connection for post-concussion organic personality syndrome 
was March 29, 1984, the date on which the veteran's claim for 
that benefit was received, and that a claim for service 
connection for a heart disorder, filed by the veteran in 
September 1972, did not constitute a claim for service 
connection for post-concussion organic personality syndrome.  
The evidence at the time of the Board's November 1995 
decision included: the veteran's service medical records from 
his two periods of active service; post-service VA treatment 
records and examination reports; post-service private 
treatment records; the veteran's applications for VA benefits 
and his statements concerning his mental status in service 
and since service; lay statements by relatives of the veteran 
and by other persons; published information concerning brain 
injuries; and RO rating actions adjudicating the veteran's 
claims.

In its decision affirming the Board's November 1995 decision, 
the Court found that the RO's failure to obtain service 
medical records or to provide a neuropsychiatric examination 
prior to adjudicating the claim for service connection for a 
heart disorder in January 1973 could not form the basis for a 
CUE claim even if such actions violated VA's duty to assist, 
citing Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Board 
here notes that, in any case, insofar as the January 1973 
decision did not even address the veteran's issue of 
entitlement to service connection for a post-concussion 
syndrome, and insofar as entitlement to that benefit was not 
raised by any correspondence or evidence of record at the 
time, there was no basis to claim CUE in the January 1973 
decision.  See 38 C.F.R. § 3.105(a) (2003).  The Court also 
affirmed the Board's determination that March 29, 1984, was 
the correct effective date for the grant of service 
connection for post-concussion organic personality syndrome.

The instant appeal is focused on whether, subsequent to the 
November 1995 Board decision, new and material evidence has 
been received to warrant reopening the veteran's claim of 
entitlement to an earlier effective date for the grant of 
service connection for post-concussive syndrome.  Based on 
the history of this case, in order to be new and material, 
the additional evidence would have to show that VA received a 
claim of entitlement to service connection for post-
concussion syndrome prior to March 29, 1984.  See 38 C.F.R. 
§§ 3.156, 3.400.

The additional evidence received since November 1995 includes 
photocopies of service medical records, post-service medical 
records, and lay statements which were of record in November 
1995 and which are clearly not "new", having previously 
been considered and rejected.

The additional evidence also includes statements by the 
veteran, lay statements by the veteran's former spouse, 
mother, and sister, and, a statement dated in May 1992 from 
M. P. H., MD, a private physician.

The additional statements by the veteran are, for the most 
part, cumulative of statements which he had made prior to 
November 1995 to the effect that he has had his service 
connected disability of post-concussion organic personality 
syndrome since his separation from service and so service 
connection should be granted for such disability from the 
date of his original claim.  Such statements are not new, 
being mere reiterations of arguments that were previously 
considered and rejected.

In his statement received in November 2003, the veteran said 
that a VA examining physician who evaluated him in November 
1972 for a complaint of a chest condition committed CUE by 
not diagnosing a brain or psychiatric disorder.  This 
statement, to the extent it may be considered as a new 
contention, is not material to the question of whether the 
veteran filed an earlier claim of entitlement to VA benefits.  
In this regard, the Board emphasizes that, even if the 
medical evidence of record prior to 1984 included a diagnosis 
of post-concussive syndrome, absent evidence of the veteran's 
documented intent to seek entitlement to VA benefits based on 
such, no earlier effective date would be warranted.  
38 C.F.R. §§ 3.151(a), 3.155, 3.400.

Finally, the Board has considered the statement from Dr. M. 
P. H., who reports having seen the veteran in 1968 for 
complaints of anxiety, headaches, and insomnia, at which time 
the veteran gave a history of treatment for a cerebral 
concussion after having been injured in a motor vehicle 
accident in 1966 while serving in the Army.  This statement 
is new, but, for reasons similar to those discussed above, it 
is not evidence of the veteran having filed a claim of 
entitlement to service connection specific to post-concussion 
syndrome prior to March 29, 1984, and is therefore not 
material to whether the veteran warrants an earlier effective 
date.  

In sum, none of the additional evidence received since 
November 1995 is new and material because it does not show VA 
receipt of a claim, formal or informal, of entitlement to 
service connection for post-concussion organic personality 
syndrome any earlier than March 29, 1984.


ORDER

New and material evidence not having been received, the claim 
of entitlement to an effective date earlier than March 29, 
1984, for a grant of entitlement to service connection for 
post-concussion organic personality syndrome, is not 
reopened.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



